 



Exhibit 10.5
McDONALD FINANCIAL GROUP
DEFERRAL PLAN
ARTICLE I
     The McDonald Financial Group Deferral Plan (“Plan”) as originally
established effective January 1, 2003, is hereby amended in its entirety to be
effective January 1, 2005. The Plan as amended and restated, is structured to
maintain on a bookkeeping basis, those not vested discretionary bonus awards
that have been granted to Plan Participants under the various KeyCorp-sponsored
Incentive Compensation Plan(s) which mandate that such discretionary bonus
awards be subject to a three year vesting period prior to distribution to the
Plan Participant. The Plan, provides a bookkeeping structure for such
discretionary bonus awards until such awards become vested and distributed to
Plan Participants. As structured, the Plan also provides Plan Participants with
a tax-favorable savings vehicle, while permitting KeyCorp to retain such
Participants’ continued employment. It is the intention of KeyCorp, and it is
the understanding of those Participants covered under the Plan, that the Plan is
unfunded for tax purposes. It is also the understanding of Participants covered
under the Plan that the Plan will be administered in accordance with the
requirements of Section 409A of the Code.
ARTICLE II
DEFINITIONS
     2.1 Meaning of Definitions. For the purposes of this Plan, the following
words and phrases shall have the meanings hereinafter set forth, unless a
different meaning is clearly required by the context:

  (a)   “Beneficiary” shall mean the person, persons or entity entitled under
Article VIII to receive any Plan benefits that may become payable after a
Participant’s death.     (b)   “Board” shall mean the Board of Directors of
KeyCorp, the Board’s Compensation and Organization Committee, or any other
committee designated by the Board or a subcommittee designated by the Board’s
Compensation and Organization Committee.     (c)   “Change of Control” shall be
deemed to have occurred if under a rabbi trust arrangement established by
KeyCorp (“Trust”), as such Trust may from time to time be amended or
substituted, the Corporation is required to fund the Trust because of a “Change
of Control” as that term is defined in the Trust.     (d)   “Code” shall mean
the Internal Revenue Code of 1986, as amended from time to time, together with
all regulations promulgated thereunder. Reference to a section of the Code shall
include such section and any comparable section or sections of any future
legislation that amends, supplements, or supersedes such section.     (e)  
“Common Stock Account” shall mean the investment account established under the
Plan for bookkeeping purposes, in which a Participant may elect to have his or
her Discretionary Bonus Awards credited. Discretionary Bonus Awards invested in
the Common Stock Account shall be credited based on a bookkeeping allocation of
KeyCorp Common Shares (both whole and fractional rounded to the nearest
one-hundredth of a share) that shall be equal to the amount of Discretionary
Bonus Awards and Corporate

 



--------------------------------------------------------------------------------



 



      Contributions invested by the Participant and by the Corporation in the
Common Stock Account. The Common Stock Account shall also reflect on a
bookkeeping basis all dividends, gains, and losses attributable to such Common
Shares. All Corporate Contributions and all Discretionary Bonus Awards credited
to the Common Stock Account, shall be based on the ten-day average of the New
York Stock Exchange’s closing price for such Common Shares immediately
preceding, up to, and including the day such Discretionary Bonus Awards and
Corporate Contributions are credited to the Participants’ Plan Account.     (f)
  “Corporate Contributions” shall mean the dollar amount that an Employer has
agreed to contribute on a bookkeeping basis to the Participant’s Plan Account in
accordance with the provisions of Article V of the Plan.     (g)   “Corporation”
shall mean KeyCorp, an Ohio corporation, its corporate successors, and any
corporation or corporations into or with which it may be merged or consolidated.
    (h)   “Deferral Period” shall mean each applicable calendar year.     (i)  
“Determination Date” shall mean the last business day of each calendar quarter.
    (j)   “Disability” shall mean (1) the physical or mental disability of a
permanent nature which prevents a Participant from performing the duties such
Participant was employed to perform for his or her Employer when such disability
commenced, (2) qualifies for disability benefits under the federal Social
Security Act within 30 months following the Participant’s disability, and
(3) qualifies the Participant for disability coverage under the KeyCorp Long
Term Disability Plan.     (k)   “Discharge for Cause” shall mean the termination
(whether by the Participant or the Employer) of a Participant’s employment from
his or her Employer and any other Employer that is the result of (1) serious
misconduct as an Employee, including, but not limited to, a continued failure
after notice to perform a substantial portion of his or her duties and
responsibilities unrelated to illness or incapacity, unethical behavior such as
acts of self-dealing or self-interest, harassment, violence in the workplace, or
theft; (2) the commission of a crime involving a controlled substance, moral
turpitude, dishonesty, or breach of trust; or (3) the Employer being directed by
a regulatory agency or self-regulatory agency to terminate or suspend the
Participant or to prohibit the Participant from performing services for the
Employer. The Corporation in its sole and absolute discretion shall determine
whether a Participant has been Discharged for Cause, as provided for in this
Section 2.1(k), provided, however, that for a period of two years following a
Change of Control, any determination by the Corporation that an Employee has
been Discharged for Cause shall be set forth in writing with the factual basis
for such Discharge for Cause clearly specified and documented by the
Corporation.     (l)   “Discretionary Bonus Awards” shall mean those not-vested
discretionary bonus award(s) granted to an Employee under the terms of an
Incentive Compensation Plan during the applicable Deferral Period, which shall
be subject to the automatic deferral and vesting provisions of Article III and
Article VI of the Plan. For purposes of this Section 2.1(l), the term
“Discretionary Bonus Awards” shall not include any compensation paid to the
Employee during the applicable Deferral Period which constitutes any form of a
hiring bonus, sales

2



--------------------------------------------------------------------------------



 



      commissions, referral awards, recognition awards, and /or corporate
long-term incentive compensation plan awards.     (m)   “Employee” shall mean a
common law employee who is employed by an Employer.     (n)   “Employer” shall
mean the Corporation and any of its subsidiaries or affiliates, unless
specifically excluded as an Employer for Plan purposes by written action by an
officer of the Corporation. An Employer’s Plan participation shall be subject to
all conditions and requirements made by the Corporation, and each Employer shall
be deemed to have appointed the Plan Administrator as its exclusive agent under
the Plan as long as it continues as an Employer.     (o)   “Harmful Activity”
shall have occurred if the Participant shall do any one or more of the
following. This provision shall survive the Participant’s termination of
employment from KeyCorp.

  (i)   Use, publish, sell, trade or otherwise disclose Non-Public Information
of KeyCorp unless such prohibited activity was inadvertent, done in good faith
and did not cause significant harm to KeyCorp.     (ii)   After notice from
KeyCorp, fail to return to KeyCorp any document, data, or thing in his or her
possession or to which the Participant has access that may involve Non-Public
Information of KeyCorp.     (iii)   After notice from KeyCorp, fail to assign to
KeyCorp all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which the Participant created, in whole
or in part, during employment with KeyCorp, including, without limitation,
copyrights, trademarks, service marks, and patents in or to (or associated with)
such Intellectual Property.     (iv)   After notice from KeyCorp, fail to agree
to do any acts and sign any document reasonably requested by KeyCorp to assign
and convey all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which the Participant created, in whole
or in part, during employment with KeyCorp, including, without limitation, the
signing of patent applications and assignments thereof.     (v)   Upon the
Participant’s own behalf or upon behalf of any other person or entity that
competes or plans to compete with KeyCorp, solicit or entice for employment or
hire any KeyCorp employee.     (vi)   Upon the Participant’s own behalf or upon
behalf of any other person or entity that competes or plans to compete with
KeyCorp, call upon, solicit, or do business with (other than business which does
not compete with any business conducted by KeyCorp) any KeyCorp customer the
Participant called upon, solicited, interacted with, or became acquainted with,
or learned of through access to information (whether or not such information is
or was non-public) while the Participant was employed at KeyCorp unless such
prohibited activity was inadvertent, done in good faith, and did not involve a
customer whom the Participant should have reasonably known was a customer of
KeyCorp.

3



--------------------------------------------------------------------------------



 



  (vii)   Upon the Participant’s own behalf or upon behalf of any other person
or entity that competes or plans to compete with KeyCorp, after notice from
KeyCorp, continue to engage in any business activity in competition with KeyCorp
in the same or a closely related activity that the Participant was engaged in
for KeyCorp during the one year period prior to the termination of the
Participant’s employment.         For purposes of this Section 2.1(o) the term:
        “Intellectual Property” shall mean any invention, idea, product, method
of doing business, market or business plan, process, program, software, formula,
method, work of authorship, or other information, or thing relating to KeyCorp
or any of its businesses.         “Non-Public Information” shall mean, but is
not limited to, trade secrets, confidential processes, programs, software,
formulas, methods, business information or plans, financial information, and
listings of names (e.g., employees, customers, and suppliers) that are
developed, owned, utilized, or maintained by an employer such as KeyCorp, and
that of its customers or suppliers, and that are not generally known by the
public.         “KeyCorp” shall include KeyCorp, its subsidiaries, and its
affiliates.

  (p)   “Incentive Compensation Plan” shall mean a line of business or
management incentive compensation plan that is sponsored by KeyCorp or an
affiliate of KeyCorp that mandates the deferral of unvested Discretionary Bonus
Awards granted under the applicable Incentive Compensation Plan and which the
Corporation in its sole discretion has determined constitutes an Incentive
Compensation Plan for purposes of the Plan.     (q)   “Interest Bearing Account”
shall mean the investment account established under the Plan for bookkeeping
purposes in which a Participant may elect to have his or her Discretionary Bonus
Awards credited. Discretionary Bonus Awards invested for bookkeeping purposes in
the Interest Bearing Account shall be credited with earnings as of each
Determination Date which shall be based on the effective annual yield of the
average of Moody’s Average Corporate Bond Yield Index for the previous calendar
month increased by 50 basis points. In the event that Moody’s Investor Services,
Inc. ceases to publish such Index (or any successor publisher thereto) the
Board, in its sole and absolute discretion, shall select a substantially similar
index to be used in crediting earnings under the Interest Bearing Account.    
(r)   “Investment Accounts” shall collectively mean those investment accounts
established under the Plan for bookkeeping purposes in which a Participant may
elect to have his or her Discretionary Bonus Awards credited. Investment
Accounts shall include the Plan’s (1) Interest Bearing Account, (2) Common Stock
Account, and (3) Investment Funds.     (s)   “Investment Funds” shall mean those
investment accounts established under the Plan for bookkeeping purposes in which
a Participant may elect to have his or her Discretionary Bonus awards credited
and which mirror the investment funds established under Article VIII of the
KeyCorp 401(k) Savings Plan (“Savings Plan”) as may be amended from time to
time, provided, however, that the Savings Plan’s Corporation

4



--------------------------------------------------------------------------------



 



      Stock Fund, for Plan purposes, shall be excluded from the definition of
Investment Funds. Discretionary Bonus Awards invested for bookkeeping purposes
in the Investment Funds shall be credited on a bookkeeping basis with those
earnings, gains, and losses experienced by the Savings Plan’s investment funds.
    (t)   “Involuntary Termination” shall mean the termination (by the Employer)
of a Participant’s employment from his or her Employer and from any other
Employer, other than a Discharge for Cause or a Termination Under Limited
Circumstances.     (u)   “Participant” shall mean an Employee who meets the
eligibility and participation requirements set forth in Section 3.1 of the Plan.
    (v)   “Plan” shall mean the McDonald Financial Group Deferral Plan with all
amendments, modifications and revisions as hereafter made.     (w)   “Plan
Account” shall mean those bookkeeping accounts established by the Corporation
for each Plan Participant, which shall reflect all Discretionary Bonus Awards
and Corporate Contributions invested for bookkeeping purposes in the Plan’s
Investment Accounts, with all earnings, dividends, gains, and losses thereon.
Plan Accounts shall not constitute separate Plan funds or separate Plan assets.
Neither the maintenance of, nor the crediting of amounts to such Plan Accounts
shall be treated (i) as the allocation of any Corporation assets to, or a
segregation of any Corporation assets in any such Plan Accounts, or (ii) as
otherwise creating a right in any person or Participant to receive specific
assets of the Corporation.     (x)   “Plan Year” shall mean the calendar year.  
  (y)   “Retirement” shall mean the termination of a Participant’s employment
any time after the Participant’s attainment of age 55 and completion of 5 years
of Vesting Service but shall not include the Participant’s (i) Discharge for
Cause, (ii) Involuntary Termination, (iii) Termination Under Limited
Circumstances, (iv) Disability, or (v) death.     (z)   “Termination Under
Limited Circumstances” shall mean the termination (whether by the Participant or
the Employer) of a Participant’s employment from his or her Employer, and from
any other Employer (i) under circumstances in which the Participant is entitled
to receive severance benefits or salary continuation benefits under the KeyCorp
Separation Pay Plan, (ii) under circumstances in which the Participant is
entitled to severance benefits or salary continuation or similar benefits under
a change of control agreement or employment agreement within two years after a
change of control (as defined by such agreement) has occurred, or (iii) as
otherwise expressly approved by an officer of the Corporation.     (aa)  
“Vesting Service” for purposes of Section 2.1(y) shall be calculated by
measuring the period of service commencing on the Employee’s employment
commencement date and ending on the Employee’s termination date and shall be
computed based on each full calendar month that the Employee is employed by an
Employer.     (bb)   “Voluntary Termination” shall mean a voluntary termination
of the Participant’s employment from his or her Employer and from any other
Employer, whether by resignation or otherwise, but shall not include the
Participant’s Discharge for Cause,

5



--------------------------------------------------------------------------------



 



      Involuntary Termination, Retirement, Termination Under Limited
Circumstances, or termination as a result of Disability or death.     (cc)  
"Termination” shall mean the voluntary or involuntary and permanent termination
of a Participant’s employment from his or her Employer and any other Employer,
whether by resignation or otherwise, but shall not include the Participant’s
Retirement

     2.2 Pronouns. The masculine pronoun wherever used herein includes the
feminine in any case so requiring, and the singular may include the plural.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility and Participation. An Employee shall automatically become a
Plan Participant upon (i) the Employee’s meeting the applicable Incentive
Compensation Plan’s annual production criteria established by the Corporation
for the applicable Deferral Period, and (ii) the Employee being awarded a not
vested, Discretionary Bonus Award under his or her applicable Incentive
Compensation Plan.
     3.2 Automatic Deferral Requirements. An Employee meeting the eligibility
and automatic participation requirements of Section 3.1 hereof, shall
automatically have his or her not vested Discretionary Bonus Awards deferred to
the Plan. Such Discretionary Bonus Awards shall be maintained in the Plan until
vested or forfeited.
     3.3 Deferral Limited by Termination Under Limited Circumstances,
Involuntary Termination, Retirement, Disability, or Death. As of a Participant’s
Termination Under Limited Circumstances, Involuntary Termination, Retirement,
Disability or death, the Participant shall be relieved from and, further, shall
not be permitted to have any further bonus awards deferred to the Plan, and any
Discretionary Bonus Awards that thereafter would have been subject to the
Automatic Deferral Requirements of Section 3.2 hereof, if and to the extent
payable, shall be paid directly to the Participant in accordance with the terms
of the applicable Incentive Compensation Plan.
     3.4 Effect of a Participant’s Discharge for Cause or Voluntary Termination
on Participant’s Discretionary Bonus Award. In the event of a Participant’s
Discharge for Cause or Voluntary Termination, the Participant shall forfeit his
or her Discretionary Bonus Award to the extent that it would otherwise become
subject to the Automatic Deferral Requirements of Section 3.2 of the Plan when
paid but for the termination of the Participant’s employment.
     3.5 Change in Participation Status. During those Deferral Periods in which
the Participant does not automatically defer Discretionary Bonus Awards to the
Plan, Discretionary Bonus Awards and Corporate Contributions previously credited
to the Participant’s Plan Account shall remain in the Plan and shall continue to
vest under the terms of Section 6.1 hereof; such Discretionary Bonus Awards and
Corporate Contributions with all earnings, gains, or losses thereon when vested
shall be distributed to the Participant in accordance with the provisions of
Article VII of the Plan.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
DISCRETIONARY BONUS AWARDS
     4.1 Plan Account/Investment of Discretionary Bonus Awards. Discretionary
Bonus Awards and Corporate Contributions shall be credited on a bookkeeping
basis to a Plan Account established in the Participant’s name. Each Participant
shall direct the manner in which his or her Discretionary Bonus Awards are to be
invested for bookkeeping purposes under the Plan. All Discretionary Bonus Awards
may be invested for bookkeeping purposes in any one or more of the Plan’s
Investment Accounts, in such amounts as the Participant shall select, provided
that such election amounts are expressed in five percent increments.
Participants may modify their investment elections at such times and in such
manner as permitted by the Corporation.
     4.2 Crediting of Discretionary Bonus Awards. Discretionary Bonus Awards
shall be credited to the Participant’s Plan Account as of the date that the
Participant’s Discretionary Bonus Awards would have been payable to the
Participant under an Incentive Compensation Plan but for the Incentive
Compensation Plan’s mandatory deferral requirements.
     4.3 Default Investment Election. In the event that a Participant fails to
direct the manner in which his or her Discretionary Bonus Award(s) shall be
invested for bookkeeping purposes under the Plan, then such Discretionary Bonus
Award(s) when credited to the Participant’s Plan Account shall be automatically
invested on a bookkeeping basis in the Plan’s Interest Bearing Account.
ARTICLE V
CORPORATE CONTRIBUTIONS
     5.1 Crediting of Corporation Contributions. Corporate Contributions equal
to 15% of the Participant’s Discretionary Bonus Awards for the applicable
Deferral Period shall be credited on a bookkeeping basis to the Participant’s
Plan Account as of the payroll date on which the Participant’s Discretionary
Bonus Awards are automatically deferred and credited to the Plan.
     5.2 Investment of Corporate Contributions. All Corporate Contributions
credited to the Participant’s Plan Account shall be invested for bookkeeping
purposes in the Plan’s Common Stock Account. Corporate Contributions are not
subject to Participant investment direction.
     5.3 Determination of Amount. The Plan Administrator shall verify the amount
of Discretionary Bonus Awards, Corporate Contributions, dividends, and earnings,
if any, to be credited to each Participant’s Plan Account in accordance with the
provisions of the Plan. The reasonable and equitable decision of the Plan
Administrator as to the value of each Plan Account shall be conclusive and
binding upon all Participants and the Beneficiary of each deceased Participant
having any interest, direct or indirect in the Participant’s Plan Account. As
soon as reasonably practicable after the close of the Plan Year, the Corporation
shall send to each Participant an itemized accounting statement that shall
reflect the Participant’s Plan Account balance.
     5.4 Corporate Assets. All Discretionary Bonus Awards, Corporate
Contributions, dividends, earnings and any other gains and losses credited to a
Participant’s Plan Account on a bookkeeping basis, remain the assets and
property of the Corporation, which shall be subject to distribution to the
Participant only in accordance with Article VII of the Plan. Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Corporation. Nothing contained in the Plan shall create, or be construed as
creating a trust of any kind or any other fiduciary relationship

7



--------------------------------------------------------------------------------



 



between the Participant, the Corporation, or any other person. It is the
intention of the Corporation and it is the understanding of the Participant that
the Plan be unfunded.
     5.5 No Present Interest. Subject to any federal statute to the contrary, no
right or benefit under the Plan and no right or interest in each Participant’s
Plan Account shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right or benefit under the Plan, or
Participant’s Plan Account shall be void. No right, interest, or benefit under
the Plan or Participant’s Plan Account shall be liable for or subject to the
debts, contracts, liabilities, or torts of the Participant or Beneficiary. If
the Participant or Beneficiary becomes bankrupt or attempts to alienate, sell,
assign, pledge, encumber, or charge any right under the Plan or Participant’s
Plan Account, such attempt shall be void and unenforceable.
ARTICLE VI
VESTING
     6.1 Vesting in Discretionary Bonus Awards and Corporate Contributions.
Subject to the provisions of Section 7.9 of the Plan, the calculation of a
Participant’s vested interest in those Discretionary Bonus Awards and Corporate
Contributions credited on a bookkeeping basis to the Participant’s Plan Account
shall be measured from the last day of the applicable calendar quarter in which
the Discretionary Bonus Awards and Corporate Contributions are credited to the
Participant’s Plan Account (“Quarterly Deferral Date”). A Participant shall
become vested in his or her Discretionary Bonus Awards and Corporate
Contributions with all earnings, gains, and losses thereon under the following
three-year graded vesting schedule:

  (a)   From the date the Participant’s Discretionary Bonus Awards and Corporate
Contributions are credited to the Participant’s Plan Account until one full
calendar year from the Quarterly Deferral Date 0%.     (b)   One full calendar
year from the Quarterly Deferral Date of the Participant’s Discretionary Bonus
Awards and Corporate Contributions to the Plan but less than two full calendar
years from such Quarterly Deferral Date 33%.     (c)   Two full calendar years
from the Quarterly Deferral Date of the Participant’s Discretionary Bonus Awards
and Corporate Contributions to the Plan but less than three full calendar years
from such Quarterly Deferral Date 66%.     (d)   Three full calendar years from
the date of the Quarterly Deferral Date of the Participant’s Discretionary Bonus
Awards and Corporate Contributions to the Plan 100%.

Notwithstanding the foregoing provisions of this Section 6.1, a Participant
shall become fully vested in all Discretionary Bonus Awards and Corporate
Contributions credited on a bookkeeping basis to the Participant’s Plan Account
upon the Participant’s Termination Under Limited Circumstances, Disability or
death.

8



--------------------------------------------------------------------------------



 



     6.2 Continued Vesting Upon Retirement. Subject to the provisions of
Section 7.9 of the Plan, upon the Participant’s Retirement, the Participant’s
unvested Discretionary Bonus Awards and Corporate Contributions credited to the
Participant’s Plan Account with all earnings and gains thereon, shall remain in
the Plan and shall continue to vest under the vesting provisions of Section 6.1
of the Plan.
     6.3 Forfeiture of Corporate Contributions. In the event of the
Participant’s Involuntary Termination, as that term is defined in accordance
with Section 2.1(t) of the Plan, the Participant shall become immediately vested
in those Discretionary Bonus Awards allocated on a bookkeeping basis to the
Participant’s Plan Account with all related earnings and gains thereon. All not
vested Corporate Contributions and related earnings credited on a bookkeeping
basis to the Participant’s Plan Account shall be forfeited as of the
Participant’s last day of employment.
     6.4 Forfeiture of Discretionary Bonus Awards and Corporate Contributions.
Notwithstanding any provision of the Plan to the contrary, upon the
Participant’s Discharge for Cause or the Participant’s Voluntary Termination,
the Participant shall automatically forfeit all Discretionary Bonus Awards and
Corporate Contributions allocated on a bookkeeping basis to the Participant’s
Plan Account with all earnings and gains thereon that are not vested in
accordance with the vesting provisions of Section 6.1 of the Plan as of the
Participant’s last day of employment.
ARTICLE VII
DISTRIBUTION OF PLAN BENEFITS
     7.1 Distribution of Interest Bearing Account and/or Investment Funds.
Subject to the provisions of Section 7.8 and Section 7.9 hereof, a Participant
shall receive a distribution of his or her vested Plan Account balance from the
Plan’s Interest Bearing Account and /or Investment Funds as a single lump sum
cash distribution.
     7.2 Distribution for Common Stock Account. Subject to the provisions of
Section 7.8 and Section 7.9 hereof, a Participant shall receive a distribution
of his or her vested Plan Account balance from the Plan’s Common Stock Account
as a single lump sum distribution of KeyCorp Common Shares.
     7.3 Distribution of Account Balance. The Participant’s vested Plan Account
shall be valued as of the Determination Date immediately following his or her
Termination, Retirement or Disability (the “valuation date”), and such lump sum
distribution shall be made as soon as reasonably practicable following such
valuation date.

9



--------------------------------------------------------------------------------



 



     7.4 Distributions Following Retirement. Subject to the Harmful Activity
provisions of Section 7.9 of the Plan, upon the Participant’s Retirement, the
Participant’s Plan Account balance shall continue to be maintained within the
Plan and all Discretionary Bonus Awards and Corporate Contributions credited to
the Participant’s Plan Account with all earnings, gains, and losses thereon,
shall continue to vest under the vesting provisions of Section 6.1 of the Plan,
and when vested, shall be distributed to the Participant in accordance with the
provisions of Section 7.1 and 7.2 hereof. .
     7.5 Distributions Following Termination Under Limited Circumstances,
Disability or Death. Upon the Participant’s Termination Under Limited
Circumstances, Disability or death, all Discretionary Bonus Awards and Corporate
Contributions credited to the Participant’s Plan Account with all earnings,
gains, and losses thereon shall become immediately vested and shall be
distributed to the Participant.
     7.6 Distributions Following Involuntary Termination. In accordance with the
provisions of Section 6.3 of the Plan, upon the Participant’s Involuntary
Termination, all Discretionary Bonus Awards credited to the Participant’s Plan
Account with all related earnings, gains and losses thereon, shall become
immediately vested and shall be distributed to the Participant in a single lump
sum distribution. All not vested Corporate Contributions credited to the
Participant’s Plan Account with all related earnings thereon shall be forfeited
by the Participant as of his or her last day of employment.
     7.7 Distributions Following Voluntary Termination or Discharge for Cause.
Upon the Participant’s Voluntary Termination or Discharge for Cause, all not
vested Discretionary Bonus Awards and Corporate Contributions credited to the
Participant’s Plan Account with all earnings, gains, and losses thereon shall be
forfeited by the Participant as of his or her last day of employment.
     7.8 Payment Limitation for Key Employees. Notwithstanding any other
provision of the Plan to the contrary, including the provisions contained within
this Article VII hereof, in the event that the Participant constitutes a “key”
employee of the Corporation (as that term is defined in accordance with Section
416(i) of the Code without regard to paragraph (5) thereof), distributions of
the Participant’s Plan benefit may not commence before the date which is six
months after the Participant’s date of separation from service (or, if earlier,
the date of death of the Participant). The term “separation from service” shall
be defined for Plan purposes in accordance with the requirements of Section 409A
of the Code and applicable regulations issued thereunder.
     7.9 Harmful Activity. If a Participant engages in any “Harmful Activity”
prior to or within twelve months after the Participant’s Termination or
Retirement of employment with an Employer, (a) all not vested Discretionary
Bonus Awards and not vested Corporate Contributions with all earnings and gains
thereon that are maintained in the Plan in conjunction with the continued
vesting provisions of Section 6.2 hereof shall be immediately forfeited, and
(b) all distribution of Discretionary Bonus Awards and Corporate Contributions
with all earnings and gains thereon made to the Participant within one year
prior to the Participant’s Termination or Retirement date shall be fully repaid
by the Participant to the Corporation within 60 days following the Participant’s
receipt of the Corporation’s notice of such Harmful Activity.
     The foregoing restrictions shall not apply in the event that the
Participant’s employment with an Employer terminates within two years after a
Change of Control if any of the following have occurred: a relocation of the
Participant’s principal place of employment more than 35 miles from the
Participant’s principal place of employment immediately prior to the Change of
Control, a reduction in the Participant’s base salary after a Change of Control,
or termination of employment under circumstances in

10



--------------------------------------------------------------------------------



 



which the Participant is entitled to severance benefits or salary continuation
or similar benefits under a change of control agreement, employment agreement,
or severance or separation pay plan.
     The determination by the Corporation as to whether a Participant has
engaged in a “Harmful Activity” prior to or within twelve months after the
Participant’s Retirement or Termination with an Employer shall be final and
conclusive upon the Participant and upon all other Persons.
     7.10 Withholding. The withholding of taxes with respect to the
Participant’s Discretionary Bonus Awards, Corporate Contributions, and all
earnings and gains thereon shall be made at such time as it becomes required by
any state, federal or local law; such taxes shall be withheld from the
Participant’s Discretionary Bonus Awards and Corporate Contributions in
accordance with applicable law to the maximum extent possible.
     7.11 Facility of Payment. If it is found that any individual to whom an
amount is payable hereunder is incapable of attending to his or her financial
affairs because of any mental or physical condition, including the infirmities
of advanced age, such amount (unless prior claim therefor shall have been made
by a duly qualified guardian or other legal representative) may, in the
discretion of the Corporation, be paid to another person for the use or benefit
of the individual found incapable of attending to his or her financial affairs
or in satisfaction of legal obligations incurred by or on behalf of such
individual. Any such payment shall be charged to the Participant’s Plan Account
from which any such payment would otherwise have been paid to the individual
found incapable of attending to his or her financial affairs, and shall be a
complete discharge of any liability therefor under the Plan.
ARTICLE VIII
BENEFICIARY DESIGNATION
     8.1 Beneficiary Designation. Subject to Section 8.3 hereof, each
Participant shall have the right, at any time, to designate one or more persons
or an entity as Beneficiary (both primary as well as secondary) to whom benefits
under this Plan shall be paid in the event of Participant’s death prior to
complete distribution of the Participant’s vested Plan Account. Each Beneficiary
designation shall be in a written form prescribed by the Corporation and shall
be effective only when filed with the Corporation during the Participant’s
lifetime.
     8.2 Changing Beneficiary. A Beneficiary designation may be changed by the
Participant without the consent of the previously named Beneficiary by the
Participant’s filing of a new designation with the Corporation. The filing of a
new designation shall cancel all designations previously filed by the
Participant.
     8.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary (including all contingent Beneficiaries) designated by a deceased
Participant dies before the Participant, the Participant’s Beneficiary shall be
the Participant’s estate.

11



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATION
     9.1 Administration. The Corporation, as the Plan Administrator, shall be
responsible for the general administration of the Plan, for carrying out the
provisions hereof, and for making payments hereunder. The Corporation shall have
the sole and absolute discretionary authority and power to carry out the
provisions of the Plan, including, but not limited to, the authority and power
(a) to determine all questions relating to the eligibility for and the amount of
any benefit to be paid under the Plan, (b) to determine all questions pertaining
to claims for benefits and procedures for claim review, (c) to resolve any and
all questions arising under the Plan, including any question of construction
and/or interpretation, and (d) to take such further action as the Corporation
deems necessary or advisable in the administration of the Plan. All findings,
decisions, and determinations of any kind made by the Plan Administrator shall
not be disturbed unless the Plan Administrator has acted in an arbitrary and
capricious manner. Subject to the requirements of law, the Plan Administrator
shall be the sole judge of the standard of proof required in any claim for
benefits and in any determination of eligibility for a benefit. All decisions of
the Plan Administrator shall be final and binding on all parties. The
Corporation may employ such attorneys, investment counsel, agents, and
accountants as it may deem necessary or advisable to assist it in carrying out
its duties hereunder. The actions taken and the decisions made by the
Corporation hereunder shall be final and binding upon all interested parties
subject, however, to the provisions of Section 9.2. The Plan Year, for purposes
of Plan administration, shall be the calendar year.
     9.2 Claims Review Procedure. Whenever the Plan Administrator decides for
whatever reason to deny, whether in whole or in part, a claim for benefits under
this Plan filed by any person (herein referred to as the “Claimant”), the Plan
Administrator shall transmit a written notice of its decision to the Claimant,
which notice shall be written in a manner calculated to be understood by the
Claimant and shall contain a statement of the specific reasons for the denial of
the claim and a statement advising the Claimant that, within 60 days of the date
on which he or she receives such notice, he or she may obtain review of the
decision of the Plan Administrator in accordance with the procedures hereinafter
set forth. Within such 60-day period, the Claimant or his or her authorized
representative may request that the claim denial be reviewed by filing with the
Plan Administrator a written request therefor, which request shall contain the
following information:

  (a)   the date on which the request was filed with the Plan Administrator;
provided, however, that the date on which the request for review was in fact
filed with the Plan Administrator shall control in the event that the date of
the actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);     (b)   the specific portions of the denial of his or her claim
which the Claimant requests the Plan Administrator to review;     (c)   a
statement by the Claimant setting forth the basis upon which he or she believes
the Plan Administrator should reverse its previous denial of the claim and
accept the claim as made; and     (d)   any written material which the Claimant
desires the Plan Administrator to examine in its consideration of his or her
position as stated pursuant to paragraph (b) above.

     In accordance with this Section, if the Claimant requests a review of the
Claim decision, such review shall be made by the Plan Administrator who shall,
within sixty (60) days after receipt of the

12



--------------------------------------------------------------------------------



 



request form, review and render a written decision on the claim containing the
specific reasons for the decision including reference to Plan provisions upon
which the decision is based. All findings, decisions, and determinations of any
kind made by the Plan Administrator shall not be modified unless the Plan
Administrator has acted in an arbitrary and capricious manner. Subject to the
requirements of law, the Plan Administrator shall be the sole judge of the
standard of proof required in any claim for benefits, and any determination of
eligibility for a benefit. All decisions of the Plan Administrator shall be
binding on the claimant and upon all other Persons. If the Participant or
Beneficiary shall not file written notice with the Plan Administrator at the
times set forth above, such individual shall have waived all benefits under the
Plan other than as already provided, if any, under the Plan.
ARTICLE X
AMENDMENT AND TERMINATION OF PLAN
     10.1 Reservation of Rights. The Corporation reserves the right to terminate
the Plan at any time by action of the Corporation, or any duly authorized
committee thereof, and to modify or amend the Plan, in whole or in part, at any
time and for any reason, subject to the following:

  (a)   Preservation of Account Balance. No termination, amendment, or
modification of the Plan shall reduce (i) the amount of Discretionary Bonus
Awards and Corporate Contributions, and (ii) all earnings and gains on such
Discretionary Bonus Awards and Corporate Contributions that have accrued up to
the effective date of the termination, amendment, or modification.     (b)  
Changes in Earnings Rate. No amendment or modification of the Plan shall reduce
the rate of earnings to be credited on all Discretionary Bonus Awards and
Corporate Contribution, and all earnings and gains accrued thereon under the
Common Stock Account until the close of the applicable Plan Year in which such
amendment or modification is made.

     10.2 Effect of Plan Termination. Upon the Plan’s termination, all
Participant Plan Account balances shall remain in the Plan and shall continue to
vest in accordance with the provisions of Article VI of the Plan and when vested
shall be distributed to the Participant in accordance with the provisions of
Article VII hereof. Notwithstanding anything to the contrary contained in the
Plan, the termination of the Plan shall terminate the liability of the
Corporation and all Employers as of the Plan’s termination date or such other
date designated by the Corporation to make further Corporate Contributions to
the Plan.
ARTICLE XI
CHANGE OF CONTROL
     11.1 Change of Control. Notwithstanding any other provision of the Plan to
the contrary, in the event of a Change of Control as defined in accordance with
Section 2.1(c) of the Plan, no amendment or modification of the Plan may be made
at any time on or after such Change of Control (1) to reduce or modify a
Participant’s Pre-Change of Control Account Balance, (2) to reduce or modify the
Common Stock Accounts’ method of calculating earnings, gains, and/or losses on
the Participant’s Pre-Change of Control Account Balance, or (3) to reduce or
modify the Participant’s Discretionary Bonus Awards and/or Corporate
Contributions to be credited to the Participant’s Plan Account for the
applicable Deferral

13



--------------------------------------------------------------------------------



 



Period. For purposes of this Section 11.1, the term “Pre-Change of Control
Account Balance” shall mean, with regard to any Plan Participant, the aggregate
amount of the Participant’s Discretionary Bonus Awards and Corporate
Contributions with all earnings, gains, and losses thereon which are credited to
the Participant’s Plan Account through the close of the calendar year in which
such Change of Control occurs.
     11.2 Common Stock Conversion. In the event of a transaction or occurrence
in which the Common Shares of the Corporation are converted into or exchanged
for securities, cash and/or other property as a result of any capital
reorganization or reclassification of the capital stock of the Corporation, or
consolidation or merger of the Corporation with or into another corporation or
entity, or the sale of all or substantially all of its assets to another
corporation or entity, the Corporation shall cause the Common Stock Account to
reflect on a bookkeeping basis the securities, cash and other property that
would have been received in such reorganization, reclassification,
consolidation, merger or sale in an equivalent amount of Common Shares equal to
the balance in the Common Stock Account and, from and after such reorganization,
reclassification, consolidation, merger or sale, the Common Stock Account shall
reflect on a bookkeeping basis all dividends, interest, earnings and losses
attributable to such securities, cash, and other property.
     11.3 Amendment in the Event of a Change of Control. On and after a Change
of Control, the provisions of Article II, Article III, Article IV, Article V,
Article VI, Article VII, Article VIII, Article IX, Article X, and this
Article XI may not be amended or modified as such Sections and Articles apply
with regard to the Participants’ Pre-Change of Control Account Balances.
ARTICLE XII
MISCELLANEOUS PROVISIONS
     12.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees.”
     12.2 No Commitment as to Employment. Nothing herein contained shall be
construed as a commitment or agreement upon the part of any Employee hereunder
to continue his or her employment with an Employer, and nothing herein contained
shall be construed as a commitment on the part of any Employer to continue the
employment, rate of compensation, or terms and conditions of employment of any
Employee hereunder for any period. All Participants shall remain subject to
discharge to the same extent as if the Plan had never been put into effect.
     12.3 Benefits. Nothing in the Plan shall be construed to confer any right
or claim upon any person, firm, or corporation other than the Participants,
former Participants, and Beneficiaries.
     12.4 Absence of Liability. No member of the Board of Directors of the
Corporation or a subsidiary or committee authorized by the Board of Directors,
or any officer of the Corporation or a subsidiary or officer of a subsidiary
shall be liable for any act or action hereunder, whether of commission or
omission, taken by any other member, or by any officer, agent, or Employee,
except in circumstances involving bad faith or willful misconduct, for anything
done or omitted to be done.
     12.5 Expenses. The expenses of administration of the Plan shall be paid by
the Corporation.

14



--------------------------------------------------------------------------------



 



     12.6 Precedent. Except as otherwise specifically agreed to by the
Corporation in writing, no action taken in accordance with the Plan by the
Corporation shall be construed or relied upon as a precedent for similar action
under similar circumstances.
     12.7 Withholding. The Corporation shall withhold any tax which the
Corporation in its discretion deems necessary to be withheld from any payment to
any Participant, former Participant, or Beneficiary hereunder, by reason of any
present or future law.
     12.8 Validity of Plan. The validity of the Plan shall be determined and the
Plan shall be construed and interpreted in accordance with the provisions of the
laws of the State of Ohio. The invalidity or illegality of any provision of the
Plan shall not affect the validity or legality of any other part thereof.
     12.9 Parties Bound. The Plan shall be binding upon the Employers,
Participants, former Participants, and Beneficiaries hereunder, and, as the case
may be, the heirs, executors, administrators, successors, and assigns of each of
them.
     12.10 Headings. All headings used in the Plan are for convenience of
reference only and are not part of the substance of the Plan.
     12.11 Duty to Furnish Information. The Corporation shall furnish to each
Participant, former Participant, or Beneficiary any documents, reports, returns,
statements, or other information that it reasonably deems necessary to perform
its duties imposed hereunder or otherwise imposed by law.
     12.12 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
     12.13 Notice. Any notice required or permitted under the Plan shall be
deemed sufficiently provided if such notice is in writing and hand delivered or
sent by registered or certified mail. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or on the receipt for registration or certification. Mailed notice
to the Corporation shall be directed to the Corporation’s address, attention:
KeyCorp Compensation and Benefits Department. Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in the
Employer’s records.
     12.14 Successors. The provisions of this Plan shall bind and inure to the
benefit of each Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity, which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of an Employer.

15



--------------------------------------------------------------------------------



 



ARTICLE XIII
COMPLIANCE WITH
SECTION 409A CODE
     13.1 Compliance With Section 409A. The Plan is intended to provide for the
deferral of compensation in accordance with the provisions of Section 409A of
the Code and regulations and published guidance issued pursuant thereto.
Accordingly, the Plan shall be construed in a manner consistent with those
provisions and may at any time be amended in the manner and to the extent
determined necessary or desirable by the Corporation to reflect or otherwise
facilitate compliance with such provisions with respect to amounts deferred on
and after January 1, 2005. Notwithstanding any provision of the Plan to the
contrary, no otherwise permissible election, deferral, accrual, or distribution
shall be made or given effect under the Plan that would result in early taxation
or assessment of penalties or interest of any amount under Section 409A of the
Code.
     Notwithstanding any provision of the Plan to the contrary, Plan benefits
shall not be distributed to a Participant earlier than:

  •   the Participant’s separation from service as determined by the Secretary
of the Treasury (except as provided below with respect to a key employee of the
Corporation);     •   a specified time (or pursuant to a fixed schedule)
specified under the Plan;     •   the date of the Participant’s Disability, or  
  •   the death of the Participant.

     If it is determined that a Participant constitutes a “key” employee (as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof)
of the Corporation, the Participant shall not receive any distribution of his or
her Plan benefits before the date which is six months after the date of the
Participant’s separation from service (or, if earlier, the date of death of the
Participant).

                      KEYCORP    
 
               
 
  By:       /s/ Thomas E. Helfrich               
 
               
 
  Title:       Executive Vice President    
 
               

16